833 S.W.2d 746 (1992)
Henry J. SILVA, Relator,
v.
Johnny KLEVENHAGEN, Sheriff of Harris County, Respondent.
No. 01-92-00529-CV.
Court of Appeals of Texas, Houston (1st Dist.).
July 16, 1992.
Henry Silva, pro se.
John B. Holmes, Houston, for respondent.
*747 Before SAM BASS, MIRABAL and O'CONNOR, JJ.

OPINION
PER CURIAM.
Relator, presently confined at the Harris County Jail, filed a pro se application for writ of mandamus seeking an order from this Court directing respondent to provide him with a sleeping bunk, pursuant to a right that relator asserts accrues to him under Tex.Local Gov't Code Ann. § 351.-013(a) (Vernon 1988).
Because respondent is not a judge of a district or county court in this court of appeals district, and because the issuance of the writ relator seeks is not necessary to enforce the jurisdiction of this Court in a case properly before it, this Court lacks jurisdiction to grant the relief relator seeks. See Tex.Gov't Code Ann. § 22.-221(a) and (b) (Vernon 1988); see also Welder v. Fritz, 750 S.W.2d 930, 932 (Tex. App.-Corpus Christi 1988, orig. proceeding) (court of appeals has no jurisdiction to issue writ of mandamus to family court master, because master not a district or county court judge).
Relator's motion for leave to file petition for writ of mandamus is OVERRULED.